DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 12/09/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 7-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US Patent Application Publication 2015/0162577 to Takano et al.
With respect to claim 1, Takano et al. teach a belt with built-in batteries (a flexible battery connection structure) comprising: 
a plurality of flexible batteries 11 electrically connected to each other, disposed along a longitudinal direction, and each including a positive electrode terminal 113 and a negative electrode terminal 115 protruding from one end portions; 
joining portions 143 and 145 (a connection member) disposed at positions corresponding to the positive electrode terminal 113 and the negative electrode terminal 115 to protect the positive electrode terminal and the negative electrode terminal and connect two flexible batteries 11 adjacent to each other; and 
a sheathing portion 13 (a housing) configured to surround the plurality of flexible batteries 11 connected to each other through the joining portions 143 and 145 (the connection member) (Takano et al.: Section [0049]; Figs. 1-5 and 8).

With respect to claim 2, Takano et al. teach the belt with built-in batteries (the flexible battery connection structure), wherein the joining portions 143 and 145 (the connection member) with the sheathing portion 13 are disposed to surround end portions of the two flexible batteries 11 having one end portion disposed adjacent to each other (Takano et al.: Section [0049]; Figs. 1-5 and 8).

With respect to claim 3, Takano et al. teach the belt with built-in batteries (the flexible battery connection structure), wherein two flexible batteries 11 disposed adjacent to each other among the plurality of flexible batteries 11 are disposed so that the positive electrode terminal 113 and the negative electrode terminal 115 are disposed to face each other (Takano et al.: Section [0049]; Figs. 1-5 and 8).

With respect to claim 4, Takano et al. teach the belt with built-in batteries (the flexible battery connection structure), wherein each of the joining portions 143 and 145 (the connection member) and the sheathing portion 13 (the housing) are formed of a material having flexibility (Takano et al.: Sections [0071]-[0073]; Figs. 1-5 and 8).

With respect to claim 5, Takano et al. teach the belt with built-in batteries (the flexible battery connection structure), wherein the sheathing portion 13 (the housing) is a shrink tube having high insulating properties (heat resistance) (Takano et al.: Sections [0071]-[0073]; Figs. 1-5 and 8).

With respect to claim 7, Takano et al. teach the belt with built-in batteries (the flexible battery connection structure), wherein: the plurality of flexible batteries 11 are electrically connected to each other through the joining portion 143 and 145 (at least two conductive members); and the joining portion 143 and 145 (the two conductive members) are disposed to be located at both side surfaces of the flexible battery 11 (Takano et al.: Sections [0071]-[0073]; Figs. 1-5 and 8).

With respect to claim 8, Takano et al. teach the belt with built-in batteries (the flexible battery connection structure), wherein the joining portion 143 and 145 (the conductive members) connect the plurality of flexible batteries 11 in parallel (Takano et al.: Sections [0071]-[0073]; Figs. 1-5 and 8).

With respect to claim 9, Takano et al. teach the belt with built-in batteries (the flexible battery connection structure), comprising at least one connection terminal for electrical connection to an external electronic device 21 (Takano et al.: Sections [0071]-[0073]; Figs. 1-5 and 8).

With respect to claim 10, Takano et al. teach the belt with built-in batteries (the flexible battery connection structure), wherein the flexible battery 11 includes housing of the batteries or structure of the batteries (patterns) for contraction and relaxation in a longitudinal direction when bent (Takano et al.: Sections [0071]-[0073]; Figs. 1-5 and 8).

With respect to claim 11, Takano et al. teach the belt with built-in batteries (the flexible battery connection structure), wherein: the flexible battery 11 includes an electrode assembly; and the housing of the batteries (an exterior material) which encapsulates the electrode assembly and an electrolyte; the flexible battery 11 includes housing of the batteries or structure of the batteries (the patterns) include the structure of the batteries (a first pattern) formed in the electrode assembly and the housing of the batteries (a second pattern) formed in the exterior material; and the first pattern and the second pattern are formed to coincide with each other (Takano et al.: Sections [0071]-[0073]; Figs. 1-5 and 8).

With respect to claim 12, Takano et al. teach a belt with built-in batteries (a belt) comprising: 
a belt portion having a predetermined length and configured to surround a waist of a user; 
buckle portions 15A and 15B (a fastening part) configured to fasten or unfasten both end portions of the belt portion; and 
the flexible battery connection structure embedded in the belt portion, 
wherein the flexible battery connection structure includes: 
a plurality of flexible batteries 11 electrically connected to each other, disposed along a longitudinal direction, and each including a positive electrode terminal 113 and a negative electrode terminal 115 protruding from one end portions; 
joining portions 143 and 145 (a connection member) disposed at positions corresponding to the positive electrode terminal 113 and the negative electrode terminal 115 to protect the positive electrode terminal and the negative electrode terminal and connect two flexible batteries 11 adjacent to each other; and 
a sheathing portion 13 (a housing) configured to surround the plurality of flexible batteries 11 connected to each other through the joining portions 143 and 145 (the connection member) (Takano et al.: Sections [0049] and [0053]; Figs. 1-5 and 8).

With respect to claim 13, Takano et al. teach the belt with built-in batteries (the belt), wherein the buckle portions 15A and 15B (the fastening part) includes at least one connection terminal for electrical connection to an external electronic device 21 (Takano et al.: Sections [0053] and [0079]; Figs. 1-5 and 8).

With respect to claim 14, Takano et al. teach the belt with built-in batteries (the belt), wherein the joining portions 143 and 145 (the connection member) with the sheathing portion 13 are disposed to surround end portions of the two flexible batteries 11 having one end portion disposed adjacent to each other (Takano et al.: Section [0049]; Figs. 1-5 and 8).

With respect to claim 15, Takano et al. teach the belt with built-in batteries (the belt), wherein two flexible batteries 11 disposed adjacent to each other among the plurality of flexible batteries 11 are disposed so that the positive electrode terminal 113 and the negative electrode terminal 115 are disposed to face each other (Takano et al.: Section [0049]; Figs. 1-5 and 8).

With respect to claim 16, Takano et al. teach the belt with built-in batteries (the belt), wherein each of the joining portions 143 and 145 (the connection member) and the sheathing portion 13 (the housing) are formed of a material having flexibility (Takano et al.: Sections [0071]-[0073]; Figs. 1-5 and 8).

With respect to claim 17, Takano et al. teach the belt with built-in batteries (the belt), wherein: the plurality of flexible batteries 11 are electrically connected to each other through the joining portion 143 and 145 (at least two conductive members); and the joining portion 143 and 145 (the two conductive members) are disposed to be located at both side surfaces of the flexible battery 11 (Takano et al.: Sections [0071]-[0073]; Figs. 1-5 and 8).

With respect to claim 18, Takano et al. teach the belt with built-in batteries (the belt), wherein the joining portion 143 and 145 (the conductive members) connect the plurality of flexible batteries 11 in parallel (Takano et al.: Sections [0071]-[0073]; Figs. 1-5 and 8).

With respect to claim 19, Takano et al. teach the belt with built-in batteries (the belt), wherein the flexible battery 11 includes housing of the batteries or structure of the batteries (patterns) for contraction and relaxation in a longitudinal direction when bent (Takano et al.: Sections [0071]-[0073]; Figs. 1-5 and 8).

With respect to claim 20, Takano et al. teach the belt with built-in batteries (the belt), wherein: the flexible battery 11 includes an electrode assembly; and the housing of the batteries (an exterior material) which encapsulates the electrode assembly and an electrolyte; the flexible battery 11 includes housing of the batteries or structure of the batteries (the patterns) include the structure of the batteries (a first pattern) formed in the electrode assembly and the housing of the batteries (a second pattern) formed in the exterior material; and the first pattern and the second pattern are formed to coincide with each other (Takano et al.: Sections [0071]-[0073]; Figs. 1-5 and 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2015/0162577 to Takano et al.
With respect to claim 6, Takano et al. do not specifically teach the belt with built-in batteries (the flexible battery connection structure), wherein the connection member is formed of an acrylic resin or a Teflon resin.
Takano et al. further teach the belt comprising the joining portions 143 and 145 (the connection member) with the sheathing portion 13, wherein the sheathing portion 13 is formed of a resin inside, natural rubber or synthetic rubber (Takano et al.: Sections [0073] and [0111]).
It would have been obvious as of the effective filing dated of the claimed invention to have the connection member is formed of an acrylic resin or a Teflon resin, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).


Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINGWEN R ZENG whose telephone number is (571)272-6649. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313) 446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LINGWEN R ZENG/Examiner, Art Unit 1723                                                                                                                                                                                                        9/24/2022